Filed 3/23/22 P. v. Mendoza CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B307382

      Plaintiff and Respondent,                                (Los Angeles County
                                                                Super. Ct. No. BA396381)
                   v.

JOHNNY MENDOZA,

      Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Charlaine F. Olmedo, Judge. Affirmed.
      Kathy R. Moreno, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General,
Lance E. Winters, Chief Assistant Attorney General, Susan
Sullivan Pithey, Assistant Attorney General, Idan Ivri and
Noah P. Hill, Deputy Attorneys General, for Plaintiff and
Respondent.

                                        **********
       In 2013, defendant was charged with two counts of first
degree murder (Pen. Code, § 187, subd. (a)), one count of
attempted murder (§ 187, subd. (a), § 664) and one count of
assault with a firearm (§ 245, subd. (a)(2)). Lying in wait, gang
and multiple-murder special-circumstance allegations were
alleged as to both murder counts (§ 190.2, subd. (a)(3), (15) &
(22)). Firearm use and gang allegations were alleged as to all
counts (§ 12022.5, § 12022.53, § 186.22).
       The charges arose from a series of acts by defendant and
his fellow Cypress Park gang member and codefendant, Albert
Arzate. Defendant and Arzate ambushed two brothers and their
cousin who were walking down the street in a rival gang
neighborhood. The two brothers were shot at close range and
killed. Their cousin was shot several times and seriously
wounded but survived. Defendant and Arzate also assaulted and
threatened a fourth victim—the girlfriend of a fellow gang
member who was incarcerated at the time. They accused her of
cheating on their friend with a rival gang member. (People v.
Arzate (Sept. 29, 2016, B259259) [nonpub. opn.])
       Defendant was found guilty on all four counts. The jury
found true all three special circumstance allegations as to both
murders and also found true the gang allegations. The jury
found not true the allegation that defendant personally used a
firearm in the commission of the offenses. Codefendant Arzate
was also convicted on all counts, including a fifth charge for
making criminal threats against their female victim. The jury
found true the firearm use allegations as to Arzate. (People v.
Arzate, supra, B259259.)




                                2
       Defendant was 17 at the time the crimes were committed.
Prior to imposing sentence, the trial court conducted a hearing
pursuant to Miller v. Alabama (2012) 567 U.S. 460. Thereafter,
the court sentenced defendant to consecutive terms of life without
the possibility of parole on each of the murder counts, plus a
determinate term of 18 years.
       In an unpublished decision, we affirmed defendant’s and
Arzate’s convictions. (People v. Arzate, supra, B259259.)
       After the passage of Senate Bill 1437 (2017–2018 Reg.
Sess.) in 2018, defendant filed a petition for resentencing
pursuant to Penal Code section 1170.95 requesting the
appointment of counsel and resentencing on the grounds he was
not the actual killer. Section 1170.95 was enacted as part of the
legislative changes effected by Senate Bill 1437 and became
effective January 1, 2019. (Stats. 2018, ch. 1015, § 4.) The
People filed a response opposing defendant’s petition.
       On August 5, 2020, the trial court summarily denied
defendant’s petition without appointing counsel. The trial court
concluded defendant had not stated a prima facie case for relief
under the statutory scheme. Defendant appealed.
       In our original decision, we affirmed the denial of
defendant’s petition. (People v. Mendoza (May 3, 2021, B307382)
[nonpub. opn.].)
       Defendant filed a petition for review asking the Supreme
Court to grant review because this case raised the same issues
then pending before the Court, that is whether the superior court
may consider the record of conviction in resolving whether a
defendant has made a prima facie showing for resentencing
eligibility, whether the defendant has a right to appointed
counsel upon the filing of a petition, and whether Penal Code




                                3
section 1170.95 applies to attempted murder convictions. On
July 14, 2021, the Supreme Court granted review.
       While this case was pending in the Supreme Court, the
Court issued its decision in People v. Lewis (2021) 11 Cal.5th 952
(Lewis) and the Legislature passed Senate Bill 775 (2021–2022
Reg. Sess.) which amended the language of Penal Code
section 1170.95 by, among other things, expanding the scope of
the resentencing provision to include individuals who had been
convicted of attempted murder under a natural and probable
consequences theory. (§ 1170.95, subd. (a), as amended by
Stats. 2021, ch. 551, § 2.)
       On January 26, 2022, the Supreme Court transferred this
case to us with directions to vacate our decision and reconsider
the matter in light of the passage of Senate Bill 775 and Lewis,
supra, 11 Cal.5th 952. Respondent filed supplemental briefing,
but defendant did not. Having vacated our original decision and
reconsidered the issues presented in light of the new legislation
and Lewis, we again affirm the denial of defendant’s petition.
                            DISCUSSION
       The Supreme Court concluded in Lewis “that the statutory
language and legislative intent of [Penal Code] section 1170.95
make clear that petitioners are entitled to the appointment of
counsel upon the filing of a facially sufficient petition (see
§ 1170.95, subds. (b), (c)) and that only after the appointment of
counsel and the opportunity for briefing may the superior court
consider the record of conviction to determine whether ‘the
petitioner makes a prima facie showing that he or she is entitled
to relief.’ (§ 1170.95, subd. (c).)” (Lewis, supra, 11 Cal.5th at
p. 957.)




                                4
       Lewis also instructs that the failure to appoint counsel
upon the filing of a facially compliant petition is “state law error
only,” subject to harmless error analysis under People v. Watson
(1956) 46 Cal.2d 818. (Lewis, supra, 11 Cal.5th at pp. 957–958,
972–973.) “[A] petitioner ‘whose petition is denied before an
order to show cause issues has the burden of showing “it is
reasonably probable that if [he or she] had been afforded
assistance of counsel his [or her] petition would not have been
summarily denied without an evidentiary hearing.” ’ ” (Id. at
p. 974.)
       Our task is to determine whether the trial court’s summary
denial without appointing counsel was harmless. We conclude
that it was.
       As we recently explained, “the error in failing to appoint
counsel is harmless only if we can determine that the record of
conviction ‘ “ ‘contain[s] facts refuting the allegations made in the
petition.’ ” ’ ” (People v. Mejorado (2022) 73 Cal.App.5th 562, 572,
quoting Lewis, supra, 11 Cal.5th at p. 971.)
       The record of conviction here, including our prior opinion,
refutes defendant’s eligibility as a matter of law. Defendant was
prosecuted as a direct aider and abettor in the shootings. The
jury was not instructed on felony murder or natural and probable
consequence theories. In finding defendant guilty, the jury found
true the lying-in-wait special circumstance allegation as to both
murders. In so doing, the jury necessarily found defendant acted
with the intent to kill. (People v. Sandoval (2015) 62 Cal.4th 394,
416 [“ ‘Lying in wait is the functional equivalent of proof of
premeditation, deliberation, and intent to kill.’ ”].) The
attempted murder occurred as part of the same shooting incident
in which defendant and Arzate were found by a jury to have




                                  5
intentionally ambushed the three men. Defendant is therefore
ineligible for resentencing as a matter of law and the court’s
failure to appoint counsel was harmless.
                          DISPOSITION
       The order denying defendant’s resentencing petition is
affirmed.

                       GRIMES, Acting P. J.

      WE CONCUR:



                       STRATTON, J.




                       WILEY, J.




                                6